DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 45, 48-52 and 66-77 are pending in the instant application; claims 53 and 57-65 are cancelled; claims are 66-77 are newly presented; claims 45, 48-52 and 66-77 are the allowable subject matter of the Office Action below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on March 21, 2018.

Examination Considerations
Applicant's Amendments filed September 24, 2020 have been received and entered into the present application. Claims 45, 48-52 and 66-77 are pending and are herein examined on the merits.
Applicant's Reply, filed September 24, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.
Applicant has made note of Foreign Priority Document having been previously filed electronically and made of record. The previous allowance notice is reiterated.
	

Claim Rejections - 35 USC § 103 – Withdrawn
Claims 53, 57 and 59-65 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 6,812,220; previously cited) and Cals-Grierson et al. (US 2003/0165444 A1; previously cited) is withdrawn.

Applicant has cancelled claims thus rendering the rejection moot. Subsequent to cancellation, the rejection is withdrawn.

Claims 53, 57 and 58 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 6,812,220; previously cited) and Cals-Grierson et al. (US 2003/0165444 A1; previously cited) as applied to claims 53 and 57, in view of Pelliccia et al. (EP 1138323 A2) is withdrawn.

Applicant has cancelled claims thus rendering the rejection moot. Subsequent to cancellation, the rejection is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for treating a skin manifestation of excessive angiogenesis and fibrogenesis occurring with Tuberous Sclerosis Complex, rosacea, or scleroderma comprising administering an effective amount of at least one fucoidan and an effective amount of at least one compound of formula A or B.  Applicants have . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 45, 48-52 and 66-77 are allowed.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Kortney L. Klinkel/ Primary Examiner, Art Unit 1699                                                                                                                                                                                                       
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629